Citation Nr: 1037613	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for tooth extraction.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and for frozen feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

At the hearing held on September 17, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
his desire to withdraw the appeal of a claim of entitlement to 
service connection for tooth extraction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the issue of entitlement to service connection for 
tooth extraction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Service connection for tooth extraction was denied in a November 
2006 rating decision.  The Veteran submitted a timely notice of 
disagreement in response to that rating decision and perfected an 
appeal of the issue with the submission of a timely substantive 
appeal.  Thereafter, at the September 2009 hearing, the Veteran 
submitted a written request to withdraw the claim and expressed 
his desire to withdraw the claim on the record.  See 38 C.F.R. 
§ 20.204(b).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  Here, the Veteran has withdrawn the appeal of the 
claim of entitlement to service connection for tooth extraction, 
and there remain no allegations of errors of fact or law for 
appellate consideration as to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for 
tooth extraction is dismissed.


REMAND

The Veteran contends that service connection is warranted for 
bilateral hearing loss and for frozen feet because they are 
related to service.  He maintains that these disorders originated 
in service and have existed since his release from active duty.

As an initial matter, the Board notes that the Veteran's service 
records are unavailable and are presumed to have been destroyed 
in 1973 in a fire at the National Personnel Records Center in St. 
Louis, Missouri.  In cases such as this that involve missing or 
unavailable service treatment records, VA is under a heightened 
duty to assist the Veteran with respect to the processing of his 
claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to the frozen feet claim, the Veteran testified his 
feet were injured by cold weather during his service in Korea.  
He stated that he was assigned to duties that required him to 
remain outside for hours at a time in cold weather.  He also 
stated that he wore socks with rubber boots when performing these 
duties and that his feet would become damp with sweat while 
inside the boots.  The Veteran testified that on at least one 
occasion he removed the boots to discover that his socks had 
frozen to his feet and that skin was removed when he took off the 
frozen socks.  He reported that during service he treated his 
painful feet by covering them with a warm cloth once his duties 
were completed.  Finally, the Veteran testified that he has 
continued to experience symptoms of cold, numbness, pain, 
tingling, and burning in his feet since his release from active 
duty.

The post-service medical evidence includes VA treatment records 
dated from 2006 to 2009, and a December 2006 letter from the 
Veteran's private physician.  VA treatment records dated in March 
2006 and August 2006 reflect a diagnostic assessment of 
peripheral neuropathy of the lower extremities, which was 
attributed to both frostbite and diabetes mellitus.  Records 
dated in May 2007 and September 2007 reflect diagnostic 
assessments of frostbite with nerve damage, bilateral foot pain, 
and diabetes with peripheral neuropathy and peripheral vascular 
disease.  The Veteran's private physician stated in a December 
2006 letter that his "history of frostbite seems to be a strong 
factor in his development of neuropathy."  She also stated that 
the Veteran is a "long-standing diabetic" without diabetic 
complications like nephropathy or retinopathy and that she would 
expect him to have such complications if his "neuropathy was 
sole[l]y based on diabetes."  A December 2008 VA treatment 
record, however, notes a physician's opinion that the Veteran's 
neuropathy was "likely diabetic versus post-frostbite injury in 
service."  No supporting analysis was provided in support of 
this opinion.  

The Veteran has not been afforded a VA examination in response to 
his claim for service connection for frozen feet.  In light of 
the Veteran's testimony regarding his in-service exposure to cold 
weather and the conflicting medical evidence regarding the 
relationship of that exposure to his peripheral neuropathy, the 
Board finds that the Veteran should be afforded an examination to 
determine the nature and etiology of his peripheral neuropathy.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2008).  Given his 
current disability and the continuity of symptomatology since 
service based on the reported lay evidence, a medical examination 
and opinion are here required.  

With respect to the bilateral hearing loss claim, the Veteran 
testified that he was exposed to loud noises from weapons fire 
and heavy machinery during service.  He stated that the trucks he 
drove while stationed in Korea produced very loud noises and that 
he experienced temporary ringing in his ears after one incident 
involving a blown muffler.  He testified that his family members 
commented on his diminished hearing acuity shortly after his 
release from active duty and that he personally noticed increased 
difficulty hearing within a few years of his discharge.  

Although the Veteran has been afforded two VA audiological 
examinations, the Board finds that neither report is adequate for 
rating purposes and that a remand is necessary so that a new 
examination and nexus opinion can be obtained.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  An August 2006 VA audiologist 
specifically noted that her report should not be used for rating 
purposes due to the unreliability of the test results.  In an 
October 2006 report, a different VA audiologist indicated that 
she was unable to render a medical nexus opinion without 
resorting to speculation because of the absence of the Veteran's 
service treatment records.  However, that examiner did not 
consider other pertinent evidence of record, including lay 
statements from the Veteran and his siblings regarding the onset 
and continuity of his bilateral hearing loss and a June 2005 
statement from a private physician that relates the Veteran's 
bilateral hearing loss to his in-service noise exposure.  
Further, as noted above, the Veteran's service records are 
unavailable and are presumed to have been destroyed in 1973 in 
the fire at the National Personnel Records Center.  Accordingly, 
a medical opinion needs to be provided in this case based on what 
evidence is contained in the record, and not what is not 
contained in the record.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Any treatment records related to the 
claims on remand dated from April 2009 to the 
present should be obtained from the Northport 
VA Medical Center and associated with the 
claims file.  

2.  Following the completion of the above 
development, the Veteran should be afforded a 
VA cold injury examination for purposes of 
determining the nature and etiology of the 
peripheral neuropathy of his lower 
extremities.  The claims folder must be made 
available to and reviewed by the examiner.  
Indicated tests, if any, should be performed.

As part of the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent or better probability) 
that the Veteran's peripheral neuropathy, or 
any other lower extremity disability 
diagnosed on examination, is etiologically 
related to an event, injury, or disease in 
service, to include as a result of a cold 
weather injury to his feet.  In providing 
this opinion, the examiner should 
specifically address the December 2006 
statement from the Veteran's private 
physician that his "history of frostbite 
seems to be a strong factor in his 
development of neuropathy."

A thorough rationale must be provided for all 
opinions expressed.  If the examiner is 
unable to provide any requested opinion, a 
supporting rationale must be provided 
concerning why the opinion cannot be given.

3.  The Veteran also should be afforded a VA 
hearing examination for purposes of 
determining the nature and etiology of his 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by the 
examiner.  Indicated tests, if any, should be 
performed.

As part of the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent or better probability) 
that the Veteran's bilateral hearing loss is 
etiologically related to an event, injury, or 
disease in service, to include as a result of 
exposure to loud noises.  In providing this 
opinion, the examiner should specifically 
address the statements from the Veteran and 
his siblings regarding the onset and 
continuity of his bilateral hearing loss.  
The examiner also should specifically address 
the June 2005 letter from the private 
physician who stated that the Veteran's 
hearing loss is related to in-service noise 
exposure.  Additionally, for purposes of 
providing the requested opinion, and given 
the absence of the Veteran's service 
treatment records, the examiner is directed 
to assume that the Veteran was exposed to 
loud noises in service from weapons fire and 
heavy machinery and trucks during service.  

A thorough rationale must be provided for all 
opinions expressed.  If the examiner is 
unable to provide any requested opinion, a 
supporting rationale must be provided 
concerning why the opinion cannot be given.

4.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claims for service connection for frozen feet 
and for bilateral hearing loss based on a de 
novo review of the record.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


